DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/21 has been entered.
 
Claim Objections
Claims 1, 17 and 19 (and therefore all claims) are objected to because of the following informalities:  
The claims’ preambles recite “A four-legged animal lifter,” but then the recited components are explicitly horse-specific, i.e. “rotatable horse support structure,” “each foreleg harness is connected to the horse on the horse's foreleg,” “surrounding said horse,” etc.  
Also, claims 1 (line 2) and 17 (line 45) recite limitations that were not present in the previously examined claim set, but are not underlined to indicate new material in the most recent claim set.  This appears to be unintentional, but for future amendments please ensure that new limitations are underlined.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17 and 19 (and therefore all claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 17 and 19, each claim recites that “the top of the foreleg harness is at least 6-8 inches below the horse's elbow joint” and “the top of the harness is at least 6-8 inches below the horse's stifle joint.”  However, this describes the invention in terms of a particular user. For instance, when used on a smaller horse, there may not be 6-8 inches of clearance for the harness. Therefore, whether a device falls within or can meet the scope of the claim cannot be ascertained until a particular user engages the device. Consequently, the claim is indefinite. Ex parte Brummer, 12 USPQ2d 1653 (BdPatApp & Inter 1989).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites that “the four-legged animal is a horse.”  However, parent claim 1 already recites “a rotatable horse support structure,” “connected to the horse,” etc.  Therefore claim 8 contains no further limitations.
Claim 13 recites that the “harnesses are configured to be connected to the upper part of each leg of a horse.”  However, parent claim 1 already recites specific locations for the connection of the harness.  Therefore claim 13 contains no further limitations.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 12, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Puhl US 2012/0037089 in view of Jones US 4,973,044, Searl US 3,719,024, Morgan US 540,069, Samuelsson US 4,571,758 and Blurton US 8,881,732.
Regarding claim 1, Puhl teaches a four-legged animal lifter, comprising:
a horse support structure 1a
a plurality of lifting straps 32 extending downward from said horse support structure, 
two foreleg harnesses 22 each connected to one of said plurality of lifting straps, each foreleg harness of said two foreleg harnesses configured to be connected to just one foreleg, wherein each foreleg harness is connected to the horse on the horse's foreleg so that there is only contact between the top of the knee joint and the bottom of the elbow joint, and the top of the foreleg harness is at least 6-8 inches below the horse's elbow joint;
two rear leg harnesses 22 each connected to one two of said plurality of lifting straps, each rear leg harness of said two rear leg harnesses configured to be connected to just one rear leg, wherein each rear leg harness is connected to the horse on the horse's rear leg so that there is only contact between the top of the taruses and the bottom of the stifle joint, and the top of the harness is at least 6-8 inches below the horse's stifle joint [0037]; and
a lifting apparatus 10a attached to said horse structure, said lifting apparatus for lifting said four-legged animal upwards to reduce weight on the legs of said four-legged animal.
Please note that while Puhl figure 3 shows two independent lifting supports, Puhl paragraph [0037] states that each leg can be independently supported by a balancer 10a and support brace 22.

    PNG
    media_image1.png
    445
    414
    media_image1.png
    Greyscale

Figure 1- Puhl Figure 3
Puhl does not teach that the horse support structure is rotatable.  Jones teaches an animal lifting apparatus comprising:
a rotatable animal support structure 10, comprising:
a rotatable disc (some component of column 12 near top 20 can be interpreted as a disc), 
a rigid support structure 18 connected to said rotatable disc, and 
an overhead support structure 26 positioned over the top of said animal and connected to said rotatable support structure, said lifting strap extending downward from said overhead support structure. 
a lifting strap 50 (and straps connecting spreader bar 60 to the harness) extending downward from said rotatable animal support structure, 
a harness connected to said lifting straps, said harness connected to the animal;
a lifting apparatus 38 attached to said rotatable animal support structure, said lifting apparatus for lifting said animal upwards to reduce weight on the legs of said animal; and
four separately controlled lifting winches 10a connected to the top of said overhead support structure, said plurality of lifting straps 32 extending downward from said four lifting winches, said four lifting winches for lifting the legs of said four-legged animal.

    PNG
    media_image2.png
    355
    557
    media_image2.png
    Greyscale

Figure 2- Jones Figure 1
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the animal support device as taught by Puhl with the rotatable support structure as taught by Jones in order to enable the animal to easily practice walking around a set path.
Neither Puhl nor Jones teach that the device comprises a hydraulic lifter connected to said rotatable support disc and said rigid support structure, said hydraulic lifter for providing vertical lifting of said four-legged animal.  Samuelsson teaches an animal lifting device which comprises a rotatable support structure with a lifter 17 connected to a support disc 22 and the rigid support structure 30. It would have been 

    PNG
    media_image3.png
    505
    518
    media_image3.png
    Greyscale

Figure 3- Samuelsson Figure 1
Samuelsson does not teach that the lift is hydraulic (though it is mentioned that similar devices are hydraulic- column 1, lines 38-40), however examiner is taking official notice that hydraulic lifting devices are well-known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the animal support device as taught by Puhl, Jones and Samuelsson with a hydraulic lifter in order to increase the weight capacity or utilize pre-existing hydraulic architecture at the intended use location.
102 adhesively attached to the body of an animal 354, wherein the support harness 104 is connected to the said plurality of adhesive strips via a hook 109 and loop 113 fastening device.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the animal support device as taught by Puhl with hook-and-loop adhesive straps to connect the harness as taught by Blurton in order to ensure a stronger connection and reduce relative motion.
Puhl does not teach a leg wrap with a leg-spreading prevention strap.  Searl teaches a harness comprising: 
at least one leg wrap 27 wrapped around each leg, 
a foreleg harness leg-spreading prevention strap 28, connected between said two foreleg harnesses at said at least one leg wrap, said foreleg harness leg-spreading strap for preventing the spreading of said two forelegs, 
wherein said foreleg harness leg-spreading prevention strap comprises: 
two metal connectors, and
a flexible strap 28 connected between said two metal connectors, wherein said flexible strap allows said forelegs to move closer together while preventing said forelegs from moving further apart.

    PNG
    media_image4.png
    471
    415
    media_image4.png
    Greyscale

Figure 4- Searl Figure 1
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the animal support device as taught by Puhl with the leg-spreading prevention strap as taught by Searl in order to “limit the relative outward movement of the horse's front legs” (column 2, lines 15-18) or give the horse the desired gate.
While Searl does not explicitly teach the harness for use on rear legs, it would have been obvious to one having ordinary skill in the art at the time the invention was made to also utilize the harness on the rear legs to obtain the same benefits as the front legs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

at least one leg wrap a2, f6, f8 wrapped around each leg, 
a foreleg harness leg-spreading prevention strap b, b1, connected between said two foreleg harnesses at said at least one leg wrap, said foreleg harness leg-spreading strap for preventing the spreading of said two forelegs, 
a rear leg harness leg-spreading prevention strap, connected between said two rear leg harnesses at said at least one leg wrap, said rear leg harness leg-spreading strap for preventing the spreading of said two rear legs (page 2, lines 47-53), wherein said foreleg harness leg-spreading prevention strap and said rear leg harness leg-spreading prevention strap each comprises: 
two metal connectors b3, 
a flexible strap b, b1 connected between said two metal connectors, and
protective padding b5 covering said two metal connectors and said flexible strap, said protective padding for providing comfort to said four-legged animal.
Please note that “flexible” can be defined as “able to be easily modified to respond to altered circumstances or conditions,” and the strap as taught by Morgan is adjustable.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the strap as taught by Searl with the padding as taught by Morgan in order to enhance the comfort for the animal and handlers.
As modified, the leg wraps would be wrapped around each leg at said plurality of adhesive strips.  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the leg wrap In re Japikse, 86 USPQ 70.  
If the applicant does not agree that the connectors are metal, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the connectors from metal in order to ensure the device has sufficient strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Note that the device as taught by Puhl is configured to connect to a horse on the horse's foreleg so that there is only contact between the top of the knee joint and the bottom of the elbow joint, wherein each single foreleg harness does not make contact with another part of the horse other than an area between the top of the knee joint and the bottom of the elbow joint, and the top of the foreleg harness is at least 6-8 inches below the horse's elbow joint, and each single rear leg harness is connected to the horse on the horse's rear leg so that there is only contact between the top of the taruses and the bottom of the stifle joint, wherein each single rear leg harness does not make contact with another part of the horse other than an area between the top of the taruses and the bottom of the stifle joint [0037], and the top of the foreleg harness is at least 6-8 inches below the horse's stifle joint, as this is dependent on the size of the animal/horse and how the operator connects the harnesses.  In an alternate interpretation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the harnesses wherever it was desired in order to obtain the desired weight distribution, comfort or aesthetics, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  If applicant 
Regarding claim 7, Puhl, Jones, Searl, Morgan, Samuelsson and Blurton teach the invention as claimed as detailed above with respect to claim 1.  Jones also teaches a counterweight connected to the rotatable support structure, said counterweight for balancing the weight of said animal.  Note that many of the components on the opposite end 40 of the support structure (38, 44, 46, 48) have mass and can be considered a counterweight.
Regarding claim 8, Puhl, Jones, Searl, Morgan, Samuelsson and Blurton teach the invention as claimed as detailed above with respect to claim 1.  Puhl also teaches that the four-legged animal is a horse.
Regarding claim 9, Puhl, Jones, Searl, Morgan, Samuelsson and Blurton teach the invention as claimed as detailed above with respect to claim 1.  Puhl does not teach that the animal lifter is computer controllable and monitored.  Jones teaches that the animal lifter has a computer 90
Regarding claim 12, Puhl, Jones, Searl, Morgan, Samuelsson and Blurton teach the invention as claimed as detailed above with respect to claim 1.  Puhl does not teach that two of each said lifting straps are connected to each of said two foreleg harnesses and said two rear leg harnesses, further comprising a spreader bar positioned between said two lifting straps to increase the angle of said lifting straps so that the angle is greater than 90˚.  Jones teaches that two lifting straps are connected to each of said four harnesses, further comprising a spreader bar 60 positioned between said two lifting straps to increase the angle of said lifting straps so that the angle is greater than 90˚ (see Jones figure 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the animal support device as taught by Puhl with the spreader, strap and harness configuration as taught by Jones in order to comfortably support the animal, provide the desired weight distribution, or give the harness the desired aesthetic appearance.
Regarding claim 13, Puhl, Jones, Searl, Morgan, Samuelsson and Blurton teach the invention as claimed as detailed above with respect to claim 1.  As stated above, Puhl (alone, or in view of Searl or Morgan) also teaches that the two foreleg harnesses and said two rear leg harnesses 22 are configured to be connected to the upper part of each leg of a horse.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Puhl US 2012/0037089 in view of Jones US 4,973,044, Searl US 3,719,024, Morgan US 540,069, Samuelsson US 4,571,758 and Blurton US 8,881,732 as applied to claim 1 above, and further in view of McNulty US 4,266,508.
Regarding claim 4, neither Puhl nor Jones teach that the device comprises a containment stall connected to said rotatable horse support structure and surrounding said horse.  McNulty teaches a mobile horse physical therapy unit 10 which comprises a containment stall 12 connected to a mobile horse physical therapy structure and 
Regarding claim 5, Puhl, Jones, Searl, Morgan, Samuelsson, Blurton and McNulty teach the invention as claimed as detailed above with respect to claim 4.  McNulty also teaches that the containment stall 12 includes detachable doors 48.  Please note that while McNulty does not explicitly teach that the doors are detachable, they are attached via standard hinges 50 and can be detached if desired.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Puhl US 2012/0037089 in view of Jones US 4,973,044, Searl US 3,719,024, Morgan US 540,069, Samuelsson US 4,571,758 and Blurton US 8,881,732 as applied to claim 1 above, and further in view of Matui US 2010/0006038.
Regarding claim 6, Jones teaches that the device comprises a load cell 48 for determining the load exerted by the animal on the harness, but does not teach that the scale is attached to the plurality of downward extending straps.  Matui teaches a rotatable animal lifter which comprises a scale 52 attached to the downwardly extending strap 7.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the animal support device as taught by Puhl and Jones with the in-line scale as taught by Matui in order to closely monitor how much weight is being supported by the device or the animal. Please also note that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

    PNG
    media_image5.png
    439
    599
    media_image5.png
    Greyscale

Figure 5- Matui Figure 1
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Puhl US 2012/0037089 in view of Jones US 4,973,044, Searl US 3,719,024, Morgan US 540,069, Samuelsson US 4,571,758 and Blurton US 8,881,732  as applied to claim 1 above, and further in view of Rice US 2012/0024237.
Regarding claim 10 and 11, while Jones teaches that the device is computer controlled (column 3, line 60- column 4, line 16), neither Puhl nor Jones teach that the device is remotely computer controllable and monitored via a computer network/the internet.  Rice teaches an animal physical therapy device which can be remotely computer controllable and monitored via a computer network/the internet [0007, 0070-0072].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the animal support device as taught by Puhl and Jones with the remote computer control and monitoring via the internet as taught by Rice in order to enable remote control such that a supervising operator can work at a distance, or to provide real-time feedback to clients.
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Puhl US 2012/0037089 in view of Jones US 4,973,044, Searl US 3,719,024, Morgan US 540,069, Samuelsson US 4,571,758, Blurton US 8,881,732 and Knudson US 4,130,091.
[AltContent: textbox (Figure 6- Knudson Figure 1)]
    PNG
    media_image6.png
    600
    413
    media_image6.png
    Greyscale
Regarding claim 14, Puhl, Jones, Searl, Morgan, Samuelsson and Blurton teach the invention as claimed as detailed above with respect to claim 1.  Puhl does not teach a separately connected girth lift blanket.  Knudson teaches a four-legged animal lifter comprising a girth lift blanket 45 connected to said four-legged animal and connected to said four-legged animal lifter via:
a plurality of lift straps 42, wherein said lift straps are configured to be kept slack and will prevent said four- legged animal from falling or from injury, and 
a plurality of down straps 81, wherein said down straps are provided for stability and safety of said four-legged animal and will prevent said four-legged animal from rearing up while connected to said four-legged animal lifter.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the animal support device as taught by Puhl and Jones with the girth lift blanket and straps as taught by Knudson in order to provide extra support to the main body, and prevent the animal from accidentally contacting the device (column 
Regarding claim 17, Puhl teaches a four-legged animal lifter, comprising:
a horse support structure, comprising: 
a rigid support structure 1a, and 
an overhead support structure positioned over the top of said four-legged animal and connected to said horse support structure, 
four lifting straps 32 extending downward from said rotatable horse support structure, 
two foreleg harnesses 22, each connected to one of said four of lifting straps, each foreleg harness of said two foreleg harnesses configured to be connected to just one foreleg, wherein each foreleg harness is connected to the horse on the horse's foreleg so that there is only contact between the top of the knee joint and the bottom of the elbow joint, wherein each foreleg harness does not make contact with another part of the horse other than an area between the top of the knee joint and the bottom of the elbow joint, and the top of the foreleg harness is at least 6-8 inches below the horse's elbow joint [0037];
two rear leg harnesses 22, 
four separately controlled lifting winches 10a connected to the top of said overhead support structure, said plurality of lifting straps extending downward from said four lifting winches, said four lifting winches for lifting the legs of said four- legged animal.
Please note that while Puhl figure 3 shows two independent lifting supports, Puhl paragraph [0037] states that each leg can be independently supported by a balancer 10a and support brace 22.
Puhl does not teach that the horse support structure is rotatable.  Jones teaches an animal lifting apparatus comprising:
a rotatable animal support structure 10, 
a lifting strap 50 (and straps connecting spreader bar 60 to the harness) extending downward from said rotatable animal support structure, 
a harness connected to said lifting straps, said harness connected to the animal, and 
a lifting apparatus 38 attached to said rotatable animal support structure, said lifting apparatus for lifting said animal upwards to reduce weight on the legs of said animal.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the animal support device as taught by Puhl with the rotatable support structure as taught by Jones in order to enable the animal to easily practice walking around a set path.
Neither Puhl nor Jones teach that the device comprises a hydraulic lifter connected to said rotatable support disc and said rigid support structure, said hydraulic lifter for providing vertical lifting of said four-legged animal.  Samuelsson teaches an animal lifting device which comprises a rotatable support structure with a lifter 17 connected to a support disc 22 and the rigid support structure 30. It would have been 
Samuelsson does not teach that the lift is hydraulic (though it is mentioned that similar devices are hydraulic- column 1, lines 38-40), however examiner is taking official notice that hydraulic lifting devices are well-known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the animal support device as taught by Puhl, Jones and Samuelsson with a hydraulic lifter in order to increase the weight capacity or utilize pre-existing hydraulic architecture at the intended use location.
Puhl does not teach that the harnesses are attached via adhesive strips.  Blurton teaches a body support harness system which comprises a plurality of adhesive strips 102 adhesively attached to the body of an animal 354, wherein the support harness 104 is connected to the said plurality of adhesive strips via a hook 109 and loop 113 fastening device.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the animal support device as taught by Puhl with hook-and-loop adhesive straps to connect the harness as taught by Blurton in order to ensure a stronger connection and reduce relative motion.
Puhl does not teach a leg wrap with a leg-spreading prevention strap.  Searl teaches a harness comprising: 
at least one leg wrap 27 wrapped around each leg, 
a foreleg harness leg-spreading prevention strap 28, connected between said two foreleg harnesses at said at least one leg wrap, said foreleg harness leg-spreading strap for preventing the spreading of said two forelegs, 
wherein said foreleg harness leg-spreading prevention strap comprises: 
two metal connectors, and
a flexible strap 28 connected between said two metal connectors, wherein said flexible strap allows said forelegs to move closer together while preventing said forelegs from moving further apart.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the animal support device as taught by Puhl with the leg-spreading prevention strap as taught by Searl in order to “limit the relative outward movement of the horse's front legs” (column 2, lines 15-18) or give the horse the desired gate.
While Searl does not explicitly teach the harness for use on rear legs, it would have been obvious to one having ordinary skill in the art at the time the invention was made to also utilize the harness on the rear legs to obtain the same benefits as the front legs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Searl does not explicitly teach protective padding covering said two metal connectors and said flexible strap, said protective padding for providing comfort to said four-legged animal.  Morgan teaches a harness comprising: 
at least one leg wrap a2, f6, f8
a foreleg harness leg-spreading prevention strap b, b1, connected between said two foreleg harnesses at said at least one leg wrap, said foreleg harness leg-spreading strap for preventing the spreading of said two forelegs, 
a rear leg harness leg-spreading prevention strap, connected between said two rear leg harnesses at said at least one leg wrap, said rear leg harness leg-spreading strap for preventing the spreading of said two rear legs (page 2, lines 47-53), wherein said foreleg harness leg-spreading prevention strap and said rear leg harness leg-spreading prevention strap each comprises: 
two metal connectors b3, 
a flexible strap b, b1 connected between said two metal connectors, and
protective padding b5 covering said two metal connectors and said flexible strap, said protective padding for providing comfort to said four-legged animal.
Please note that “flexible” can be defined as “able to be easily modified to respond to altered circumstances or conditions,” and the strap as taught by Morgan is adjustable.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the strap as taught by Searl with the padding as taught by Morgan in order to enhance the comfort for the animal and handlers.
As modified, the leg wraps would be wrapped around each leg at said plurality of adhesive strips.  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the leg wrap wherever it was desired in order to obtain the desired weight distribution, comfort, secure attachment or aesthetics, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Note that the device as taught by Puhl is configured to connect to a horse on the horse's foreleg so that there is only contact between the top of the knee joint and the bottom of the elbow joint, wherein each single foreleg harness does not make contact with another part of the horse other than an area between the top of the knee joint and the bottom of the elbow joint, and the top of the foreleg harness is at least 6-8 inches below the horse's elbow joint, and each single rear leg harness is connected to the horse on the horse's rear leg so that there is only contact between the top of the taruses and the bottom of the stifle joint, wherein each single rear leg harness does not make contact with another part of the horse other than an area between the top of the taruses and the bottom of the stifle joint [0037], and the top of the foreleg harness is at least 6-8 inches below the horse's stifle joint, as this is dependent on the size of the animal/horse and how the operator connects the harnesses.  In an alternate interpretation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the harnesses wherever it was desired in order to obtain the desired weight distribution, comfort or aesthetics, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  If applicant disagrees, then both Morgan and Searl teach horse leg harnesses configured to be connected such that there is only contact between the top of the knee joint and the bottom of the elbow joint (on front legs) or only contact between the top of the taruses 
Puhl does not teach a separately connected girth lift blanket.  Knudson teaches a four-legged animal lifter comprising a girth lift blanket 45 connected to said four-legged animal and connected to said four-legged animal lifter via:
a plurality of lift straps 42, wherein said lift straps are configured to be kept slack and will prevent said four- legged animal from falling or from injury, and 
a plurality of down straps 81, wherein said down straps are provided for stability and safety of said four-legged animal and will prevent said four-legged animal from rearing up while connected to said four-legged animal lifter.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the animal support device as taught by Puhl and Jones with the girth lift blanket and straps as taught by Knudson in order to provide extra support to the main body, and prevent the animal from accidentally contacting the device (column 4, lines 9-14).  As modified, the lift straps will prevent said four-legged animal from falling or from injury in the event of failure of said lifting straps or said harnesses.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Puhl US 2012/0037089 in view of Jones US 4,973,044, Searl US 3,719,024 and Morgan US 540,069.
Regarding claim 19, Puhl teaches a four-legged animal lifter, comprising:
a horse support structure 1a, 
a plurality of lifting straps 32
two foreleg harnesses 22 each connected to one of said plurality of lifting straps, each foreleg harness of said two foreleg harnesses configured to be connected to just one foreleg, wherein each foreleg harness is connected to the horse on the horse's foreleg so that there is only contact between the top of the knee joint and the bottom of the elbow joint, and the top of the foreleg harness is at least 6-8 inches below the horse's elbow joint;
two rear leg harnesses 22 each connected to one two of said plurality of lifting straps, each rear leg harness of said two rear leg harnesses configured to be connected to just one rear leg, wherein each rear leg harness is connected to the horse on the horse's rear leg so that there is only contact between the top of the taruses and the bottom of the stifle joint [0037] and the top of the foreleg harness is at least 6-8 inches below the horse's stifle joint; and
a lifting apparatus 10a attached to said horse structure, said lifting apparatus for lifting said four-legged animal upwards to reduce weight on the legs of said four-legged animal.
Please note that while Puhl figure 3 shows two independent lifting supports, Puhl paragraph [0037] states that each leg can be independently supported by a balancer 10a and support brace 22.
Puhl does not teach that the horse support structure is rotatable.  Jones teaches an animal lifting apparatus comprising:
a rotatable animal support structure 10, 
a lifting strap 50 (and straps connecting spreader bar 60 to the harness) extending downward from said rotatable animal support structure, 
a harness connected to said lifting straps, said harness connected to the animal, and 
a lifting apparatus 38 attached to said rotatable animal support structure, said lifting apparatus for lifting said animal upwards to reduce weight on the legs of said animal.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the animal support device as taught by Puhl with the rotatable support structure as taught by Jones in order to enable the animal to easily practice walking around a set path.
Puhl does not teach a leg wrap with a leg-spreading prevention strap.  Searl teaches a harness comprising: 
at least one leg wrap 27 wrapped around each leg, 
a foreleg harness leg-spreading prevention strap 28, connected between said two foreleg harnesses at said at least one leg wrap, said foreleg harness leg-spreading strap for preventing the spreading of said two forelegs, 
wherein said foreleg harness leg-spreading prevention strap comprises: 
two metal connectors, and
a flexible strap 28 connected between said two metal connectors, wherein said flexible strap allows said forelegs to move closer together while preventing said forelegs from moving further apart.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the animal support device as taught by Puhl with the leg-spreading prevention strap as taught by Searl in order to “limit the relative outward movement of the horse's front legs” (column 2, lines 15-18) or give the horse the desired gate.
While Searl does not explicitly teach the harness for use on rear legs, it would have been obvious to one having ordinary skill in the art at the time the invention was made to also utilize the harness on the rear legs to obtain the same benefits as the front St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Searl does not explicitly teach protective padding covering said two metal connectors and said flexible strap, said protective padding for providing comfort to said four-legged animal.  Morgan teaches a harness comprising: 
at least one leg wrap a2, f6, f8 wrapped around each leg, 
a foreleg harness leg-spreading prevention strap b, b1, connected between said two foreleg harnesses at said at least one leg wrap, said foreleg harness leg-spreading strap for preventing the spreading of said two forelegs, 
a rear leg harness leg-spreading prevention strap, connected between said two rear leg harnesses at said at least one leg wrap, said rear leg harness leg-spreading strap for preventing the spreading of said two rear legs (page 2, lines 47-53), wherein said foreleg harness leg-spreading prevention strap and said rear leg harness leg-spreading prevention strap each comprises: 
two metal connectors b3, 
a flexible strap b, b1 connected between said two metal connectors, and
protective padding b5 covering said two metal connectors and said flexible strap, said protective padding for providing comfort to said four-legged animal.
Please note that “flexible” can be defined as “able to be easily modified to respond to altered circumstances or conditions,” and the strap as taught by Morgan is adjustable.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the strap as taught by Searl with the padding as taught by Morgan in order to enhance the comfort for the animal and handlers.
In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Note that the device as taught by Puhl is configured to connect to a horse on the horse's foreleg so that there is only contact between the top of the knee joint and the bottom of the elbow joint, wherein each single foreleg harness does not make contact with another part of the horse other than an area between the top of the knee joint and the bottom of the elbow joint, and the top of the foreleg harness is at least 6-8 inches below the horse's elbow joint, and each single rear leg harness is connected to the horse on the horse's rear leg so that there is only contact between the top of the taruses and the bottom of the stifle joint, wherein each single rear leg harness does not make contact with another part of the horse other than an area between the top of the taruses and the bottom of the stifle joint [0037], and the top of the foreleg harness is at least 6-8 inches below the horse's stifle joint, as this is dependent on the size of the animal/horse and how the operator connects the harnesses.  In an alternate interpretation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the harnesses wherever it was desired in order to obtain the desired weight distribution, comfort or aesthetics, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  If applicant disagrees, then both Morgan and Searl teach horse leg harnesses configured to be connected such that there is only contact between the top of the knee joint and the bottom of the elbow joint (on front legs) or only contact between the top of the taruses .

Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive.
Applicant again argues that Puhl does not teach that each foreleg harness is connected to the horse on the horse's foreleg so that there is only contact between the top of the knee joint and the bottom of the elbow joint, or that each rear leg harness is connected to the horse on the horse's rear leg so that there is only contact between the top of the taruses and the bottom of the stifle joint.  
Please note that (as detailed above), the claim only recites that the leg harnesses are configured to connect to a horse in the recited location.  As such, Puhl is configured to do so, as this is dependent on the size of the animal/horse and how the operator connects the harnesses.  
Specifically regarding Puhl, the applicant points to the embodiment shown in Puhl figure 3, wherein harness 22 is described as “similar to a pair of pants” [0036].  However, as detailed above, the rejection is based on the alternative embodiment described in [0037] (but not shown) in which every leg has an independent balancer and harness.  In that case, as stated above, Puhl teaches the recited configuration.
However, if applicant disagrees, the examiner also provided an alternative rejection in view of In re Japikse, 86 USPQ 70, in which it was held that rearranging parts of an invention involves only routine skill in the art, absent 
Alternatively, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the location of the harnesses is taught by Searl.
In response to applicant's argument that Searl and Morgan are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Searl and Morgan teach attaching load-bearing harnesses to horses strictly through attachment to their legs.  As such, one of ordinary skill in the art would understand that these teachings could be applied to a device such as that taught by Puhl.
In response to applicant’s argument that “the teachings of Puhl are non-enabling and are not sufficient to allow one of ordinary skill in the art to practice the invention as Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).  See MPEP 2121.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/MARC BURGESS/Primary Examiner, Art Unit 3642